Per Curiam.
The amount owing plaintiff is determined by the provisions of the policy. Plaintiff asserts the contract insured for a fixed sum of $2,025 plus an additional $9,000, and Schedule A applies only to the additional insurance.
Defendant says the maximum amount payable under the policy was $9,000, and this sum decreased as insured’s age increased, as set out in Schedule A. If this is the proper construction of the policy, the judgment is correct.
*69The supplemental contract which provided the additional insurance also designates “THE METHOD OF SETTLEMENT OF THE FACE AMOUNT OF THIS POLICY AND OF THE BENEFITS HEREIN PROVIDED.” The supplement further provides:
“2. This Supplemental Contract, during the period it is in force provides additional life insurance for the term of years stated herein and also sets out the method of settlement of the face amount of this Policy as well as the additional insurance benefits herein provided. The payments hereinafter stated include both the face amount of this Policy and the additional fife insurance provided by this Supplemental Contract.
“3. . . . [I] f the death of the insured should occur within fifteen years from the Date of Issue of this Supplemental Contract. . .the Company will pay the face amount of this Policy and the additional insurance benefits provided by this Supplemental Contract in the following manner:
“A. A lump sum of Nine Thousand Dollars decreasing according to Schedule A immediately upon receipt of due proof of the death of the Insured.”
The language selected to fix the amount to be paid on insured’s death is too plain to require construction; 19000 is the maximum. Using this sum, the amount tendered is admittedly correct.
Affirmed.
DeNNY, C.J., took no part in the consideration or decision of this case.